Name: Regulation (EEC) No 2260/69 of the Commission of 13 November 1969 on the non-fixing of additional amounts for imports of live swine and pig carcases from Romania
 Type: Regulation
 Subject Matter: EU finance;  trade;  means of agricultural production;  animal product;  Europe
 Date Published: nan

 Avis juridique important|31969R2260Regulation (EEC) No 2260/69 of the Commission of 13 November 1969 on the non-fixing of additional amounts for imports of live swine and pig carcases from Romania Official Journal L 286 , 14/11/1969 P. 0022 - 0024 Finnish special edition: Chapter 3 Volume 2 P. 0230 Danish special edition: Series I Chapter 1969(II) P. 0457 Swedish special edition: Chapter 3 Volume 2 P. 0230 English special edition: Series I Chapter 1969(II) P. 0467 Greek special edition: Chapter 03 Volume 4 P. 0247 Spanish special edition: Chapter 03 Volume 3 P. 0150 Portuguese special edition Chapter 03 Volume 3 P. 0150 REGULATION (EEC) No 2260/69 OF THE COMMISSION of 13 November 1969 on the non-fixing of additional amounts for imports of live swine and pig carcases from Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 121/67/EEC (1) of 13 June 1967 on the common organisation of the market in pigmeat, as last amended by Regulation (EEC) No 1398/69, (2) and in particular Article 13 (5) thereof; Having regard to Commission Regulation No 202/67/EEC (3) of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries, as amended by Regulation No 614/67/EEC, (4) and in particular Article 6 thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price and that offer price; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided; Whereas, by letter dated 5 November 1969, the competent authorities of the Socialist Republic of Romania stated that they were prepared to give such guarantee for exports to the Community of live swine and pig carcases ; whereas they will ensure that such exports are made only by the State agency Romagricola in respect of live swine and by the State foreign trade agency Prodexport in respect of pig carcases ; whereas they will ensure also that deliveries of the above-mentioned products are not made at free-at-Community-frontier prices lower than the sluice-gate price valid on the day of customs clearance ; whereas, to that end, they will take all measures necessary in particular to ensure that the State foreign trade agencies Romagricola and Prodexport do not have recourse to any action which might indirectly bring about prices lower than the sluice-gate prices such as taking over marketing or transport costs, granting rebates, resorting to linked transactions or any other action having similar effect; Whereas the competent authorities of the Socialist Republic of Romania have, furthermore, stated that they are prepared to communicate regularly to the Commission, through the State foreign trade agencies Romagricola and Prodexport, details of exports of live swine and pig carcases to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures they have taken; Whereas questions affecting observance of the guarantee given have been discussed in detail with the competent authorities of the Socialist Republic of Romania ; whereas, following these discussions, it may be assumed that the Socialist Republic of Romania is in a position to abide by its guarantee ; whereas, consequently, there is no need to levy an additional amount on imports of the above-mentioned products originating in and coming from the Socialist Republic of Romania; Whereas the Management Committee for Pigmeat has not delivered an Opinion within the time limit set by its Chairman; HAS ADOPTED THIS REGULATION: Article 1 The levies fixed in accordance with Article 8 of Regulation No 121/67/EEC shall not be increased by an additional amount in respect of imports of the following products originating in and coming from the Socialist Republic of Romania: (1)OJ No 117, 19.6.1967, p. 2283/67. (2)OJ No L 179, 21.7.1969, p. 13. (3)OJ No 134, 30.6.1967, p. 2837/67. (4)OJ No 231, 27.9.1967, p. 6. >PIC FILE= "T0001983"> Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1969. For the Commission The President Jean REY